Per Curiam.
Appellant, appearing pro se, brought this action in what he designates as a “Petition for Review of Commissioner’s Order Refusing Hearing,” apparently to review the refusal by the Insurance Commissioner of the State of Washington to conduct a hearing into a surety bond required of certain officers and employees of a state chartered credit union.
The trial court, on motion, dismissed the action, seemingly for the reason that it could find no allegation or claim stated therein upon which relief in law could be granted. Rule of Pleading, Practice and Procedure 12(b), RCW vol. 0; 3 Orland, Wash. Prac. 305.
Mr. Philipp appeals the order of dismissal. We have studied the transcript and the briefs, and have heard appellant’s oral argument. The record contains no statement of facts, and we are unable to discern anywhere any claim or complaint on which relief can be granted. Finding no error in the order of dismissal, the same is affirmed.
June 4, 1965. Petition for rehearing denied.